DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawing as filed on 05/31/2022 has been considered and accepted.

Allowable Subject Matter

Claims 1-7,  9-11 & 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s amendments of 05/31/2022 to independent claims 1, 9 & 16 to overcome the rejection of the prior art, including the reference of Chang et al (US 7,768,353 of record). Specifically, the claims require the pre-driver to amplify signals based on a gain control signal; and a gain control circuit being configured to control gain of the pre-driver based on the gain control signal that is provided to the pre-driver and the amplifier further having an output driver termination element whereas the prior art does not feature these aspects and further include the other limitations of the claims. As such, the combination of limitations of the independent claims overcomes the prior art.
Claims 2-7, 10-11, 13-15 & 17-20  are allowable as being dependent on claims 1, 9 & 16 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)270-3941. The examiner can normally be reached Mon-Fri 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.D.N/Examiner, Art Unit 2843                                                                                                                                                                                                        
/Samuel S Outten/Primary Examiner, Art Unit 2843